                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                   LAKE CHARLES DIVISION


MICHAEL ASHFORD                                            :             CIVIL ACTION NO. 19-cv-610
                                                                         c/w 14-cv-983, 14-cv-984,
                                                           :             14-cv-985, 14-cv-986, 14-cv-987,
                                                                         14-cv-988, 14-cv-989, 14-cv-990,
                                                           :             14-cv-991, 14-cv-992, 14-cv-2323,
VERSUS                                                                   14-cv-2324, 14-cv-2325, and
                                                           :             14-cv-2538

                                                           :             JUDGE WALTER

AEROFRAME SERVICES, LLC, ET AL.                            :             MAGISTRATE JUDGE KAY


                             ORDER TO CLARIFY PROCEDURAL
                          POSTURE AND TO UNCONSOLIDATE CASES


         In the Fall of 2013 and the beginning of 2014, attorney Somer Brown (“Brown”) with the

law firm of Cox, Cox, Filo, Camel & Wilson (“the Cox firm”), filed ten separate lawsuits in four

parishes, all of which were removed to this court on May 14, 2014. 1 Four additional lawsuits

were removed in July and August of 2014.2 There were three additional suits involving claims of

former Aeroframe employees but they were not consolidated and are not subject to this order. 3

All complaints of all plaintiff- employees in all suits discussed herein were identical. The plaintiff-




1
  14-cv-983 (Warner from Cameron Parish) at doc. 1; 14-cv-984 (Adams from Calcasieu Parish) at doc. 1; 14-cv-985
(Boring from Calcasieu Parish) at doc. 1; 14-cv-986 (Cleaves from Calcasieu Parish) at doc. 1; 14-cv-987 (Cooley
from Calcasieu Parish) at doc. 1; 14-cv-988 (Gallow from Calcasieu Parish) at doc. 1; 14-cv-989 (Decolongon from
Calcasieu Parish) at doc. 1; 14-cv-990 (Blanton from Calcasieu Parish) at doc. 1; 14-cv-991 (Rackard from Beauregard
Parish) at doc. 1; and 14-cv-992 (Ashford 1 from Evangeline Parish) at doc. 1.
2
  Three were removed 7/16/14 and the last was removed 8/20/14. They are 14-cv-2323 (Morvant from Jefferson Davis
Parish), 14-cv-2324 (Coley from Calcasieu Parish), 14-cv-2325 (Cogdill from Calcasieu Parish), and 14-cv-2538
(Barreda from Calcasieu Parish).
3
  Neathammer v. Aeroframe Services, LLC, 16-cv-1378, and Jackson v. Aviation Technical Services, Inc., 16-cv-1397,
were filed by attorneys not affiliated with the Cox firm and the claims of plaintiffs in those cases have been settled.
Day v. Aeroframe Services, LLC, 16-cv-1512, was filed by the Cox firm but is in a different procedural posture than
those consolidated here and is treated separately.

                                                         -1-
employees sued Aeroframe Services, LLC, (“Aeroframe”), their former employer, for unpaid

wages. They sued Aviation Technical Services, Inc. (“ATS”), a company that engaged in an

unsuccessful business negotiation with Aeroframe, for damages under various other theories of

liability. In each case ATS cross-claimed Aeroframe and filed a third-party demand against Roger

A. Porter (“Porter”), for whom Aeroframe serves as the alter-ego.4 We collectively refer to the

plaintiff-employees, Aeroframe, and Porter as “the non-ATS litigants.”

         Finally, in all consolidated matters except 14-cv-990 (Blanton), 14-cv-2323 (Morvant), 14-

cv-2324 (Coley), and 14-cv-2325 (Cogdill), ATS filed actions against Aeroframe and Porter

identical to those raised in this matter (Ashford 2) and found in this record at doc. 1, att. 12, p. 415.

ATS asks for judgment for damages it claims to have sustained as the result of transgressions by

Aeroframe and Porter related to its (ATS’s) business dealings with them (Aeroframe and Porter).

Aeroframe and Porter answered those claims in Ashford 1. 14-cv-992, doc. 1, att. 1, p. 116

(Aeroframe) and doc. 1, att. 1, p. 101 (Porter) (Aeroframe’s answer found in this record at doc. 1,

att. 12, p. 116 and Porter’s found at doc. 1, att. 12, p. 101). In all other cases, Aeroframe and Porter

either did not respond or filed exceptions in state court. There has been no furtherance of those

claims since originally brought. The claims of ATS against Aeroframe and Porter will be ignored

in all cases except this.

         We have twice provided extensive procedural histories of the controversies between these

litigants, first in a Report and Recommendation issued in Ashford vs. Aeroframe Services, LLC,

et. al., docket number 14-cv-992 (“Ashford 1”) [doc. 283, adopted by the district court at doc. 294]




4
 Doc. 62, p. 7 (Report and Recommendation, adopted by the district court at doc. 69).
5
  14-cv-983 (Warner) at doc. 1, att. 1, p. 19; 14-cv-984 (Adams) at doc. 1, att. 1, p. 24; 14-cv-985 (Boring) at doc. 1,
att. 1, p. 24; 14-cv-986 (Cleaves) at doc. 1, att. 1, p. 25; 14-cv-987 (Cooley) at doc. 1, att. 1, p. 89; 14-cv-989
(Decolongon) at doc. 11, att. 2; 14-cv-991 (Rackard) at doc. 3, p. 42; 14-cv-992 (Ashford 1) at doc. 1, att. 1, p. 41;
and 14-cv-2538 (Barreda) at doc. 59.

                                                          -2-
and again in this case (“Ashford 2”) in a Report and Recommendation [doc. 62] also adopted by

the district court. Doc. 69. In Ashford 1 we denied motions to remand filed by the non-ATS

litigants finding that, subsequent to the filing of the original complaint, the parties resolved their

internal disputes and became aligned against ATS for federal subject matter jurisdiction purposes.

Thereafter summary judgment on the merits was granted in favor of ATS dismissing all claims

against it asserted by all non-ATS litigants. All other plaintiff-employee suits6 were idle pending

resolution of the jurisdictional dispute in Ashford 1.7

         Ashford 1 was appealed, and the appellate court reversed our finding on subject matter

jurisdiction but not before a rule for sanctions was filed by ATS against multiple parties.8 We

ruled in favor of ATS for sanctions against Brown, her law partner Thomas A. Filo, Aeroframe,

and Porter but the amount of sanctions has yet to be determined and that judgment is not final.

After Ashford 1 was remanded (except for the sanctions issue), ATS removed again (this docket –

Ashford 2) providing additional facts gathered in its preparation for the hearing on sanctions in

Ashford 1. Those additional facts caused us to conclude that the non-ATS parties had actually

been aligned since before any lawsuit was filed resulting in our denial of motions to remand filed

by each non-ATS party. Doc. 62, Report and Recommendation, adopted by the district court at

doc. 69.

         Separately and in each case ultimately consolidated into this we issued a Report and

Recommendation “[i]n furtherance of the obligation of federal courts to police subject matter

delineations on their own initiative.” We detailed the progress of our consideration of subject

matter jurisdiction in both Ashford 1 and in this case and recommended as follows:



6
  See fn 1.
7
  After our ruling in Ashford 1 we found jurisdiction in all other cases for reasons identical to those in Ashford 1.
8
  The conclusion of the appellate court nullified our findings noted in fn 7.

                                                           -3-
                     So that this case and all other related cases maintain the same footing
             with respect to the bases of our subject matter jurisdiction, it is
             recommended that this court adopt the findings in Ashford 2 and conclude
             that we enjoy subject matter jurisdiction in this case for the same reasons
             set forth in the Report and Recommendation made and adopted by the court
             there.

In each case the Report and Recommendation was adopted by the district court.9 Thereafter ATS

moved to consolidate these matters [doc. 72] and, over objection of the non-ATS litigants,10 the

motion was granted except with respect to one case not at issue here.11 Doc. 87. In that ruling we

stated that “all motions pending in all consolidated cases will be terminated without prejudice to

be reurged in this consolidated case if appropriate.” Id. at p. 2. ATS then moved for summary

judgment, again seeking dismissal of all substantive claims against it by all non-ATS litigants.

Doc. 92. Over opposition of the non-ATS litigants we recommended that the motion be granted

[doc. 111] and that recommendation has been adopted by the district court. Doc. 119.

        While all claims of all non-ATS litigants against ATS in all consolidated matters were

identical, the same cannot be said for the individual claims of the individual plaintiff-employees

against Aeroframe. As of February of 2021, some six and one-half years since inception of these

lawsuits, Aeroframe had answered the petitions of the plaintiff-employees only in this case and

the consolidated case Cooley, et al. v Aeroframe Services, LLC, 14-cv-987. In some of the

remaining cases there was evidence of service of plaintiff-employees’ petitions on Aeroframe and

in others there was not. On February 22, 2021, the clerk of court issued notices to dismiss


9
  14-cv-983 (Warner – R&R at doc. 73, adopted at doc. 79); 14-cv-984 (Adams – R&R at doc. 64, adopted at doc.
70); 14-cv-985 (Boring – R&R at doc. 64, adopted at doc. 70); 14-cv-986 (Cleaves – R&R at doc. 67, adopted at doc.
74); 14-cv-987 (Cooley – R&R at doc. 64, adopted at doc. 72); 14-cv-988 (Gallow – R&R at doc. 69, adopted at doc.
64); 14-cv-989 (Decolongon – R&R at doc. 56, adopted at doc. 63); 14-cv-990 (Blanton – R&R at doc. 54, adopted
at doc. 61); 14-cv-991 (Rackard – R&R at doc. 63, adopted at doc. 68); 14-cv-2323 (Morvant – R&R at doc. 49,
adopted at doc. 56), 14-cv-2324 (Coley – R&R at doc. 50, adopted at doc. 58), 14-cv-2325 (Cogdill – R&R at doc.
50, adopted at doc. 58), and 14-cv-2538 (Barreda – R&R at doc. 63, adopted at doc. 70).
10
   Each non-ATS litigant objected primarily on the basis that we lacked subject matter jurisdiction. See doc. 83
(objection of Ashford), doc. 84 (objection of Aeroframe), and doc. 79 (objection of Porter).
11
   Day v. Aeroframe Services, LLC, 16-cv-1512. See fn. 3.

                                                       -4-
Aeroframe from all but Cooley and this case for either failure to take a default within 60 days after

service or failure to effect service within 90 days. Docs. 102, 103. Aeroframe saved the plaintiff-

employees the effort of either effecting service or taking a default by voluntarily answering the

complaints of all remaining plaintiff-employees in all consolidated cases. See Doc. 105 and atts.

1-11. Plaintiff-employee Ashford has received his award through a reconsideration of his Motion

for Summary Judgment filed in Ashford 1. 14-cv-992, doc. 308. Plaintiff-employees in Cooley

were ordered to file Motions for Summary Judgment to obtain their relief or face a

recommendation to the district court that their claims be dismissed for failure to prosecute. Doc.

104. Plaintiff-employees in Cooley did submit their Motion for Summary Judgment under that

docket number and that motion, opposed by Aeroframe, is now under consideration. 14-cv-987

docs. 77 (motion) and 80 (response).

        So that all plaintiff-employees may now have their claims against Aeroframe considered,

it is

        ORDERED that these matters now be unconsolidated. Into each individual case will be

docketed the following:

           (1) The answer filed by Aeroframe to each original complaint as docketed
               in this matter at doc. 105 or an attachment thereto. Each case should
               contain only the answer that pertains to it.

           (2) The Report and Recommendation dismissing ATS from all claims filed
               by all plaintiff-employees as docketed in this matter at 111.

           (3) The Judgment adopting the recommendation docketed at 119.

           (4) This Order.

Once the cases have been unconsolidated, we will issue an order similar to that issued in Cooley

for plaintiff-employees to file a Motion for Summary Judgment for their claims against Aeroframe

or risk a recommendation to the district court that the claims be dismissed for failure to prosecute.



                                                 -5-
We have already issued an order in this case setting a scheduling conference to select a trial date

for the claim of ATS against Aeroframe and Porter. Doc. 121.

       Once these matters have been unconsolidated then what remains in each these matters is as

follows:

              14-cv-0983     Warner          Plaintiff-employee’s    claim   against
                                             Aeroframe

              14-cv-0984     Adams,      et Plaintiff-employees’ claims against
                             al.            Aeroframe

              14-cv-0985     Boring, et al. Plaintiff-employees’ claims against
                                            Aeroframe

              14-cv-0986     Cleaves,    et Plaintiff-employees’ claims against
                             al.            Aeroframe

              14-cv-0987     Cooley,     et Ruling on plaintiff-employees’ Motion
                             al.            for Summary Judgment against
                                            Aeroframe

              14-cv-0988     Gallow,     et Plaintiff-employees’ claims against
                             al.            Aeroframe

              14-cv-0989     Decolongon, Plaintiff-employees’ claims against
                             et al.      Aeroframe

              14-cv-0990     Blaton, et al. Plaintiff-employees’ claims against
                                            Aeroframe

              14-cv-0991     Rackard         Plaintiff-employee’s    claim   against
                                             Aeroframe

              14-cv-0992     Ashford 1       Finalization of the       Motion    for
                                             Sanctions at doc. 159

              14-cv-2323     Morvant, et Plaintiff-employees’ claims against
                             al.         Aeroframe

              14-cv-2324     Coley, et al.   Plaintiff-employees’ claims against
                                             Aeroframe




                                                -6-
              14-cv-2325     Cogdill,    et Plaintiff-employees’ claims against
                             al.            Aeroframe

              14-cv-2538     Barreda,    et Plaintiff-employees’ claims against
                             al.            Aeroframe

              19-cv-0610     Ashford 2      Claims of ATS against Aeroframe and
                                            Porter. A Scheduling Conference is set
                                            to fix these matters for trial. Doc. 121.

The parties are encouraged to review the above recitation carefully and advise the court if there

remains any other matter outstanding that we may have overlooked.

       THUS DONE AND SIGNED in Chambers this 23rd day of June, 2021.




                                               -7-
